                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                            NORTHERN DIVISION

OCEAN M. LILLARD,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )     No. 2:17 CV 83 CDP
                                               )
NANCY A. BERRYHILL, Deputy                     )
Commissioner of Operations for                 )
Social Security,                               )
                                               )
               Defendant.                      )

                            MEMORANDUM AND ORDER

      Plaintiff Ocean M. Lillard prevailed on her appeal for judicial review of an

adverse decision of the Social Security Administration and now requests attorney’s

fees under the Equal Access to Justice Act (EAJA) in the amount of $6860. The

Commissioner does not object to plaintiff’s request for fees and asks that I order

payment in the amount requested. I will grant the request.

      This matter came before me on plaintiff’s appeal for judicial review of an

adverse decision of the Social Security Administration. In a Memorandum, Order,

and Judgment entered March 25, 2019, I reversed the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and remanded the matter to the

Commissioner for calculation and award of benefits. Plaintiff now seeks an award

of attorney’s fees inasmuch as she is a prevailing party, is financially eligible to
receive an award, and incurred these fees in this action. 28 U.S.C. § 2412(d). The

Commissioner does not oppose plaintiff’s motion but requests that any award be

made payable in accordance with Astrue v. Ratliff, 560 U.S. 586 (2010). Upon

review of plaintiff’s motion and the Commissioner’s response, I find the requested

fees and the Commissioner’s requested terms of payment to be reasonable.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s Application for Relief Under the

Equal Access to Justice Act [36] is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(d),

plaintiff shall recover attorney’s fees from the Social Security Administration in the

amount of Six Thousand, Eight Hundred Sixty and 00/100 Dollars ($6860.00).

      IT IS FURTHER ORDERED that, under the terms of the Fee Agreement

executed by the plaintiff in this case (see ECF 36 at p. 12), the award shall be made

payable to The Law Firm of Dempsey & Dempsey, P.C., unless plaintiff has a

pre-existing debt owed to the United States, in which case the award shall be made

payable to the plaintiff and subject to offset to satisfy that debt.




                                            ___________________________________
                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE

Dated this 30th day of May, 2019.
                                            -2-
